DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 3/2/2021.
3.	Claims 1-18 numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 3/2/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
6.	In light of amendment, the 35 U.S.C. 112 rejection has been withdrawn herein. 
Allowable Subject Matter
1.	Claims 1-18 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 4, 10, and 13 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Bhattad et al. US 20180220422 discloses method of base station performing multicast service [Section 0043]; overlapping in geographical coverage areas [Section 0044]; Number of RBs and starting RB are allocated within a system bandwidth in which four 5 MHz subband may be overlapping subbands within the system bandwidth [Section 0074]; base station uses bits to indicate number of allocated RBs, an RIV may specify resource allocation to UE Chen et al. US 20180220422 discloses multicast service scheduling [Section 0041]; resource information including RB for PDSCH and PUSCH assignment [Section 0162];  indicating to UE a set of RBs and starting number of RB and length of RBs [Section 0168].
	However, Bhattad in view of Chen do not render obvious in combination with other limitations in the independent claims the claim elements receiving, by a user equipment (UE), a control format including a resource allocation field from a base station (BS), the resource allocation field indicating a starting resource block (RB) index and an RB range; obtaining, by the UE, a set of RBs allocated for a multicast physical downlink shared channel (PDSCH) or physical uplink shared channel (PUSCH) based on a starting RB location and the RB range; wherein the starting RB location is associated with the starting RB index and at least one of a reference RB location or an assigned sub-band, the set of RBs located within an overlapping part of two different bandwidth parts (BWPs) assigned to the UE and another UE respectively: and 
transmitting or receiving, by the UE, data over at least one RB of the set of RBs allocated for the multicast PDSCH or PUSCH.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-18 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-18 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477